DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-20, 22, 24-26, 28, 30-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 34-39 objected to because of the following informalities:  
Regarding claims 34-36, which refer back to the device of claim 30, the Examiner notes that claim 30 is directed towards a decoding apparatus and not the recited device. 
Regarding claims 37-39, which refer back to the device of claim 31, however the Examiner notes that claim 31 is directed towards an encoding apparatus and not the recited device. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 24-26, 30-35, and 37-38 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Hashimoto et al., (U.S. Pub. No. 2022/0038720 A1).
As per claim 18, Hashimoto teaches a decoding method (fig. 12) comprising: obtaining a first value of a first high level syntax element, the first high level syntax element indicating whether a group-of-blocks level weighted prediction applies for prediction blocks which indicate application of the prediction, wherein a same weight is define for weighting block of a group of reference blocks (fig. 12, fig. 24 and ([0176], whether or not the WP prediction is configured to on is determined by whether or not flags (weighted_pred_flag, weighted_bipred_flag. The Examiner notes that’s weight bi prediction all blocks of a group of block share the same weight) obtaining a second value of a second high level syntax element, the second high level syntax element indicating whether a block-level generalized bi-prediction mode applies for predicting blocks, wherein a weight is defined for weighting a single reference block independently of any other block (fig. 13, fig. 15-20, 22-25, [0222-0225]; “whether or not the GBI prediction is configured to on is determined by whether or not gbiPriFlag is signaled by the slice header is 0” and gbiIndex table); and decoding a current block by applying the block-level generalized bi-prediction mode responsive to the first value indicating the group-of-blocks-level weighted prediction mode applies (fig. 16 el. S500 when WP prediction is configured to on in the slice (YES in S500)), the second value indicating the block-level generalized bi-prediction mode applies (fig. 16 el. S520; when GBI prediction is configured to on in the slice (YES in S520)) , and at least one parameter of the current block indicating that the block-level generalized bi-prediction mode applies to the current block (fig. 13(a), (b); fig. 15; fig. 16; [0188], [0199], [0205], [0222], “in  case that GBI prediction is used in the AMVP prediction mode, the video coding apparatus 11 sends gbiIndex coded in units of coding unit to the video decoding apparatus 31”).
As per claim 19, Hashimoto teaches wherein the first and second high level syntax elements are decoded from a sequence parameter set, a picture parameter set, a tile header or from a slice header ([0078], [0084], [0176], [0225], [0239] and fig. 12, fig. 16 and 20). 
As per claim 20, Hashimoto teaches everything as claimed above, see claim 18. In addition, Hashimoto teaches decoding the at least one parameter responsive to a condition on the current block indicating whether the at least one parameter is coded explicitly is fulfilled and the second high level syntax element indicating the block level generalized bi-prediction mode applies (fig. 16-17; fig. 22, 24, fig. 36).
As per claim 24, Hashimoto teaches an encoding method comprising: obtaining a first value of a first high level syntax element, the first high level syntax element indicating whether a group-of-block level weighted prediction applies for predicting block ([0084], “in a case that flags (weighted_pred_flag, weighted_bipred_flag) indicating application of the prediction with weight signaled by the picture parameter set PPS are 1 (indicating the application of the prediction with weight)), wherein the same weight is defined for weighting blocks of a group of reference blocks ([0084], the examiner notes that weighed prediction bi-prediction, all blocks share the same weight); obtaining a second value of a second high level syntax element, the second high level syntax element indicating whether a block-level generalized bi-prediction mode applies for prediction blocks (fig. 16-17, fig. 22, fig. 23; [0225], [0239], [0242-0244], “whether or not the GBI prediction is configured to on is determined by whether or not gbiPriFlag signaled by the slice header is 0”), wherein a weight is defined for weighting a single reference block independently of any other block (fig. 11, fig. 13); and encoding a current block by applying the block-level generalized prediction mode responsive to the first value indicating the group-of-blocks-level weighted prediction mode applies, the second value indicating the block-level generalized prediction bi-prediction mode applies ((fig. 1,fig. 16-17, fig. 22, fig. 36, fig. 37; enabling WP prediction and GBI prediction for encoding), and at least one parameter of the current block indicating that the block-level generalized bi-prediction mode applies to the current block (fig. 13(a), fig. 19-20; [0188], [0192-0199]; “in a case that the GBI prediction is used in the AMVP prediction mode, the video coding apparatus 11 sends gbiIndex coded in units of coding unit to the video decoding apparatus”). 
As per claim 25, Hashimoto teaches everything as claimed above, see claim 24. In addition, Hashimoto teaches wherein the first and second high level elements are encoded in a sequence parameter set, a picture parameter set, a tile header or in a slice header ([0078] and [0225]; “In the picture parameter set PPS, a set of coding parameters referred to by the video decoding apparatus 31 to decode each picture in a target sequence is defined. For example, a reference value (pic_init_qp_minus26) of a quantization step size used for decoding of a picture and flags (weighted_pred_flag, weighted_bipred_flag) indicating an application of a prediction with weight are included” and “Whether or not the GBI prediction is configured to on is determined by whether or not gbiPriFlag signaled by the slice header”). 
As per claim 26, Hashimoto teaches everything as claimed above, see claim 24. In addition, Hashimoto teaches encoding the at least one parameter responsive to a condition on the current block indicating whether the at least one parameter is coded explicitly is fulfilled and the second high level syntax element indicating the block-level generalized bi-prediction mode applies (fig. 16-17; fig. 22, 24, fig. 36).
As per claim 30, which is the corresponding decoding apparatus with the decoding method as recited in claim 18, thus the rejection and analysis made for claim 18 also applies here. 
As per claim 31 which is the corresponding encoding apparatus with the limitations of the encoding method as recited in claim 24, thus the rejection and analysis made for claim 24 also applies here. 
As per claim 32, which is the corresponding non-transitory information storage medium with the limitation of the method as recited in claim 18, thus the rejection and analysis made for claim 18 also applies here.
As per claim 33, which is the corresponding non-transitory information storage medium with the limitation of the method as recited in claim 24, thus the rejection and analysis made for claim 24 also applies here.
As per claim 34, which is the corresponding decoding apparatus with the limitations of the method of decoding as recited in claim 19, thus the rejection and analysis made for claim 19 also applies here. 
As per claim 35, which is the corresponding decoding apparatus with the limitations of the decoding method as recited in claim 20, thus the rejection and analysis made for claim 20 also applies here. 
As per claim 37, which is the corresponding device with the limitations of the method as recited in claim 25, thus the rejection and analysis of claim 25 also applies here. 
As per claim 38, which is the corresponding device with the limitations of the method as recited in claim 26, thus the rejection and analysis made for claim 26 also applies here. 
Allowable Subject Matter
Claims 22, 28, 36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486